
	
		I
		112th CONGRESS
		2d Session
		H. R. 6103
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2012
			Ms. Hochul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XI of the Social Security Act to increase
		  fines and penalties for Medicare fraud to augment Medicare fraud enforcement
		  activities, such as the Health Care Fraud and Enforcement Action Team (HEAT)
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Medicare Fraud Act of 2012.
		2.Increase in civil
			 and criminal penalty levels for Medicare fraud
			(a)In
			 generalTitle XI of the
			 Social Security Act is amended by inserting after section 1128J the following
			 new section:
				
					1128K.Increase in civil and criminal penalty levels for Medicare
		  fraud(a)In
				generalIn determining the
				amount of any civil or criminal penalty specified in this part for an offense
				insofar as it relates to the Medicare program under title XVIII,
				notwithstanding any other provision of this part, the maximum or other
				statutory penalty level otherwise specified under this part for such an offense
				(after application of any inflation or other factor that would otherwise apply)
				is increased to 10 times such level.
						(b)Application of
				increased funds To combat fraud and abuse, including the HEAT
				programNothing in this
				section shall affect the purposes for which a penalty referred to in subsection
				(a) may be used, regardless of the increased level of such penalty, including
				for the deposit of excess recovered funds into the Health Care Fraud and Abuse
				Control Account (under section 1817(k)) for use in combating fraud, waste, and
				abuse under the Medicare program under title XVIII, which includes programs
				such as the Health Care Fraud and Enforcement Action Team (HEAT) program.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to actions
			 occurring after the date of the enactment of this Act.
			
